Exhibit 10.4

 

OFFICEMAX INCORPORATED

NONDISCLOSURE AND NONCOMPETITION AGREEMENT

 

THIS AGREEMENT is made as of this 3rd day of October, 2005 by and between
OfficeMax Incorporated, a Delaware corporation (“OfficeMax”), which term
includes any and all affiliates and subsidiaries), and Don Civgin (the
“Employee”).

 

In consideration of the mutual covenants contained herein, including without
limitation OFFICEMAX’s employing Employee, OFFICEMAX providing Employee with
OFFICEMAX’s confidential information and trade secrets, OFFICEMAX providing
training to Employee, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Confidential Information/Trade
Secrets.  OFFICEMAX shall provide Employee with certain OFFICEMAX confidential
information and trade secrets (“Confidential Information”).  Confidential
Information includes, without limitation, the names, addresses, price lists,
purchasing histories and requirements of customers and potential customers;
location, region, and company financial reports, sales and service manuals and
bulletins; cost information and patterns; floor plans and drawings of
facilities; marketing strategies; acquisition and expansion plans; and other
similar information.  Confidential Information shall also include, without
limitation, all letters, memoranda, notes, tables, spreadsheets, and other
similar documents, whether in hard-copy or electronic form, created or generated
by or on behalf of Employee using the information, or any part thereof,
described in the previous sentence.  Employee recognizes that such information
is the confidential information and trade secrets of OFFICEMAX, and agrees not
to divulge such information to any person, firm, or institution except as such
disclosure is necessary to discharge his duties to the Company.  Further, upon
termination of employment with OFFICEMAX, Employee will continue to treat
Confidential Information as private and privileged, and will not, either for
Employee’s own purposes or as an employee of or for the benefit of any other
entity or person, use such information or disclose it to any person, firm, or
institution.

 

2.                                       Return of Property.  On termination of
Employee’s employment with OFFICEMAX, Employee will immediately surrender to
OFFICEMAX, in good condition, all (a) Confidential Information; and (b) all
letters, notes, memoranda, program design specifications, and all other similar
items which relate to customers or potential customers of OFFICEMAX that
Employee obtained from OFFICEMAX files or databases, are supplied to Employee by
OFFICEMAX, or generated by Employee from OFFICEMAX data and that are in
Employee’s possession, custody, or control wherever located including all
reproductions or copies of such materials, whether in hard-copy or electronic
form; and (c) and all tangible property of OFFICEMAX, including but not limited
to computers, handheld electronic devices, cellular telephones, briefcases,
samples, merchandise, and furniture.

 

3.                                       Noncompetition.  In exchange for
OFFICEMAX’s employment of Employee, and its agreement to provide Employee
Confidential Information and senior executive separation benefits under certain
circumstances as agreed, for a period of 12 months after termination of
Employee’s employment with OFFICEMAX, whether such termination is voluntary or
involuntary (or for a period of 12 months after a final judgment or injunction
enforcing this covenant), Employee agrees not to, directly as an employee or
indirectly as a consultant or contractor,

 

--------------------------------------------------------------------------------


 

without the prior written consent of OFFICEMAX, be employed in the same or
similar capacity as Employee was employed by OFFICEMAX immediately prior to
termination of his or her employment, by another business entity or person whose
principal activity is the sale or distribution of office supplies, office
furniture, computer consumables or related office products or services, in the
Territory (as defined below).  For purposes hereof, the Territory shall be all
of North America.

 

In agreeing to this restriction, Employee specifically acknowledges the
substantial value to OFFICEMAX of Confidential Information and Employee’s
intimate knowledge of OFFICEMAX’s business and agrees that such constitutes
goodwill and a protectable interest of OFFICEMAX.

 

4.                                       Non-Solicitation.  In addition to the
foregoing and not in limitation thereof, for all periods beginning upon the date
hereof and ending two years from the date of Employee’s termination of
employment with OFFICEMAX for whatever reason, Employee agrees that he/she shall
not directly or indirectly, for Employee’s benefit or on behalf of any other
party (other than OFFICEMAX):

 

(a)                                  solicit or attempt to solicit any customer
of OFFICEMAX for the purpose of selling or distributing office supplies, office
furniture, computer consumables or related office products or services.  For
purposes hereof, a customer of OFFICEMAX shall mean any person or business to
whom OFFICEMAX sold or distributed office supplies, office furniture, computer
consumables or related office products and services during the last two years
Employee was employed by OFFICEMAX.

 

(b)                                 solicit or discuss potential employment
opportunities with any employee of OFFICEMAX (other than for opportunities with
OFFICEMAX) or induce or attempt to induce any employee of OFFICEMAX to leave the
employ of OFFICEMAX, or in any way interfere with the relationship between
OFFICEMAX and any employee thereof without the prior express written consent of
OFFICEMAX.

 

(c)                                  offer, hire or cause to be offered or hired
any person who was employed by OFFICEMAX at any time during the 12 months prior
to the termination of Employee’s employment with OFFICEMAX.

 

(d)                                 induce or attempt to induce any supplier, or
other business relation of OFFICEMAX to cease doing business with OFFICEMAX or
in any way interfere with the relationship between any such supplier or business
relation and OFFICEMAX (including without limitation making any negative
statements or communications about OFFICEMAX).

 

5.                                       Non-Disparagement.  Employee agrees
that during and after his employment with the Company he shall not make any
public statements that disparage the Company, its respective affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 5.

 

6.                                       Severability.  In case any one or more
of the terms contained in Section 3, in subsections (a), (b), (c), or (d) of
Section 4, or Section 5 shall for any reason become invalid, illegal, or
unenforceable, such invalidity, illegality, or unenforceability shall not affect
any other terms herein, but such terms shall be deemed deleted and such deletion
shall not affect the

 

--------------------------------------------------------------------------------


 

validity of the other terms of this Agreement.  In addition, if any one or more
of the terms contained in Section 3, in subsections (a), (b), (c), or (d) of
Section 4, or Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad or unreasonable with regard to duration,
scope, or area, the terms shall be construed in a manner to enable it to be
enforced to the maximum extent permitted by applicable law, and any such court
shall have the power to modify such term.

 

7.                                       Enforcement.  Employee understands that
the breach of this Agreement will cause immediate, irreparable, and immeasurable
injury to OFFICEMAX, and therefore agrees that in addition to any other rights
OFFICEMAX has in order to enforce this Agreement, OFFICEMAX shall be entitled to
injunctive relief without bond or other security by any competent court to
enjoin and restrain the breach of this Agreement.

 

8.                                       Employment-at-Will.  This Agreement is
not intended to modify the at-will relationship between OFFICEMAX and Employee,
nor does it create an employment contract between OFFICEMAX and Employee. 
Employee’s employment with OFFICEMAX is at-will.  This means that both Employee
and OFFICEMAX are free to terminate the employment relationship within such
party’s discretion at any time.  No supervisor or other company representative,
except the Senior Vice President of Human Resources, has the authority to alter
this relationship and then only if the agreement is in writing, signed by both
parties, and is specific to Employee.  Employee should never interpret any
company representative’s or supervisor’s remarks as a guarantee of continued
employment.  Nothing herein alters this at-will relationship.

 

9.                                       Assignment.  This Agreement shall be
freely assignable by OFFICEMAX.

 

10.                                 Attorneys’ Fees.  In the event OFFICEMAX
utilizes the services of in-house or outside attorneys for the purposes of
enforcing any of the provisions of this Agreement, OFFICEMAX shall be entitled
to recover its attorneys’ fees, costs, and expenses of such enforcement efforts,
in addition to all damages and other remedies recoverable by OFFICEMAX.

 

11.                                 Survival.  Any respective obligations of
OFFICEMAX or Employee hereunder which by their nature would continue beyond
termination or resignation of Employee’s employment with OFFICEMAX will survive
such termination or resignation.

 

12.                                 Modification.  This Agreement may not be
modified orally, but only by a writing signed by the party against whom
enforcement of any such modification is sought.

 

13.                                 Integration.  This Agreement expresses the
entire agreement and understanding of the parties and supersedes all prior, and
contemporaneous oral, agreements, commitments, and understandings pertaining to
the subject matter hereof.

 

14.                                 Waiver.  The failure of either party to
enforce at any time or for any period of time any of the provisions of this
Agreement will not be construed to be a waiver of such provisions or of its
right thereafter to enforce such provision and each and every provision
thereafter.

 

--------------------------------------------------------------------------------


 

15.                                 Governing Law.  For enforcement purposes,
this Agreement shall be governed and construed according to the laws of the
state of Illinois, without giving effect to any conflict of laws provisions.

 

EMPLOYEE HAS READ THIS AGREEMENT and signs it with the understanding that the
terms contained herein are a condition of Employee’s employment with OFFICEMAX
and (1) control Employee’s use of certain information and know-how during and
after his/her employment with OFFICEMAX, (2) restrict Employee’s employment
opportunities upon termination of his/her employment with OFFICEMAX, and
(3) restrict Employee’s ability to solicit customers, employees and suppliers of
OFFICEMAX.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

OFFICEMAX INCORPORATED

EMPLOYEE

 

 

 

 

By:

/s/ Matt Broad

 

By:

/s/ Don Civgin

 

Its:

 EVP

 

 

     Don Civgin

 

 

--------------------------------------------------------------------------------